Citation Nr: 1222653	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  03-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.

2.  Entitlement to a higher initial rating for temperomandibular joint disorder (TMJ), rated noncompensable from August 23, 2002, through June 8, 2005, 10 percent disabling from June 9, 2005, through April 2, 2008, and 40 percent disabling since April 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1984.  

These matters come before the Board of Veterans' Appeals (Board) from January 2003 and June 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Appeals Management Center (AMC) in Washington, DC.  In the January 2003 decision, the RO denied entitlement to service connection for damage and disfigurement of the jaw secondary to dental work.  In the June 2006 decision, the AMC granted service connection for TMJ and assigned an initial noncompensable disability rating, effective August 23, 2002.

In June 2004, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2011).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In June 2004, the Board remanded the service connection issue for further development.

The Veteran testified before the undersigned at a January 2007 Board hearing in Washington, DC.  A transcript of that hearing has been associated with her claims folder.

In May 2007, the Board denied the claim for service connection for a dental disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2008, the RO assigned an initial 10 percent rating, effective from June 9, 2005 to April 2, 2008, and an initial 40 percent rating, effective from April 3, 2008, for TMJ.

In an April 2009 memorandum decision, the Court vacated the Board's May 2007 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In August 2010, the Board remanded the service connection issue for further development in compliance with the Court's decision.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In November 2004 and November 2011, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for her dental problems and TMJ by Dr. Peper in Arlington, Virginia and the Virginia Advanced Medical Center in Fairfax, Virginia.  Although she submitted letters from Dr. Peper dated in August 2002 and January 2005 which provide summaries of her dental treatment, there is no evidence that any efforts have been taken to otherwise obtain all relevant treatment records from these treatment providers.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any records pertaining to treatment for dental problems and TMJ from the above listed treatment providers are directly relevant to the issues on appeal.  Thus, a remand is necessary to attempt to obtain any such relevant treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a dental disability and TMJ from Dr. Peper in Arlington, Virginia, and the Virginia Advanced Medical Center in Fairfax, Virginia.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



